       2:17-cr-20037-JES-JEH # 198         Page 1 of 26                                        E-FILED
                                                                  Friday, 04 January, 2019 05:26:22 PM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN                     )
                                          )
       Defendant.                         )

          REPLY TO RESPONSE TO MOTION FOR ORDER ESTABLISHING
              PROCEDURES PURSUANT TO FED. R. CRIM. P. 12.2(c)
                  AND MEMORANDUM OF LAW IN SUPPORT

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Reply to the government’s Response to his Motion for Order

Establishing Procedures Pursuant to Fed. R. Crim. P. 12.2(c), states as follows:

I.     The Government’s Requested Procedures are Significantly Different than
       Those Adopted in United States v. Watts.

       Contrary to the government’s statement in its Response, (R. 180 at 1 n.1), the

procedures that the government asks the Court to impose in this case do not mirror the

procedures that the district court ordered in United States v. Watts, No. 14-cr-40063-JPG

(S.D. Il. December 19, 2016) (“Watts II”). That court did order the appointment of

firewall counsel over objection by the defense, as the government asks this Court to do,

but that is essentially where the similarities end. Here, the government asks the Court to

order the defense to disclose, inter alia, the defense experts’ “results and reports


                                              1
       2:17-cr-20037-JES-JEH # 198         Page 2 of 26



(including raw data), notes and any documents and records relied upon by” those

experts, before the government’s expert even conducts an evaluation of Mr.

Christensen. (R. 180 at 27.) In Watts II, the court imposed no such requirement.

       The Watts II court also denied a request from the government, like the one made

here, (R. 180 at 27), for disclosure of the defense experts’ results and reports months in

advance of trial, suggesting that 21 days before trial would be reasonable. Watts II at 9.

And the opinion says nothing regarding the permissible scope of the government’s

rebuttal evaluation, or about the advance disclosure of the identity and qualifications of

the government expert, the referral question provided to him or her and the tests he or

she proposes to administer, because the defense did not ask for rulings on those issues.

See United States v. Watts, No. 14-cr-40063-JPG ECF No. 459 (S.D. Il.).

       We can gain insight into what the court would have decided regarding those

latter issues if it had been asked by looking at its earlier rulings with respect to the

government’s rebuttal examination on the defendant’s intellectual disability or Atkins

claim. See United States v. Watts, No. 14-cr-40063-JPG (S.D. Il. June 28, 2016) (“Watts I”).

In that opinion, the court allowed the government to conduct a rebuttal examination,

but in so doing it specifically invoked the requirement under the Supreme Court’s

opinions in Buchanan v. Kentucky, 483 U.S. 402 (1987) and Kansas v. Cheever, 134 S. Ct. 496

(2013), that the government be allowed to use the evaluation only for the “limited

rebuttal purpose” of countering the defendant’s intellectual disability evidence. Watts I

at 1. The court also cited Powell v. Texas, 492 U.S. 680, 685-86 (1989) (per curiam), for the

                                              2
       2:17-cr-20037-JES-JEH # 198          Page 3 of 26



proposition that a “defendant does not ‘open the door’ to admission of mental health

evidence on all mental health issues by placing limited issues in question.” Watts I, at 1-

2. And it restated the holding of Estelle v. Smith, 451 U.S. 454, 470-71 (1981), that “[a]

defendant’s Sixth Amendment right to counsel is violated when his counsel is not given

advance notice of the scope, nature and purposes for which a mental health

examination is performed such that counsel can advise the defendant in making the

decision whether to submit to the examination.” Watts I, at 2.

       In accordance with these principles the court explicitly ordered that the

government’s evaluation: be “for the sole purpose of determining whether [the

defendant] is intellectually disabled as that condition is understood in Atkins” and other

relevant authority; “be limited to testing and inquiries relevant to that determination;”

and “shall not include administration of the MMPI in any form” unless the court is

supplied with an affidavit from the government’s expert explaining its relevance to the

intellectual disability inquiry. Id. at 2-3. The opinion is thus very much in line with the

procedures requested by Mr. Christensen in his Motion.

II.    The Court May Not Appoint Firewall Counsel to Circumvent the
       Requirements of Fed. R. Crim. P. 12.2 over Mr. Christensen’s Objection.

       While relying heavily on Rule 12.2 in some parts of its Response, (R. 180 at 5-6,

8), the government then asks the Court to disregard its requirements regarding the

timing of the defense disclosures and to appoint firewall counsel for the purpose of

allowing it to receive the defense mental health evidence months before it is entitled to

under the Rule, id. at 19-21. In support of its position, the government cites a single case
                                              3
       2:17-cr-20037-JES-JEH # 198           Page 4 of 26



in which a district court has appointed firewall counsel over defense objection, namely

Watts II, as noted above.1

       In contrast, there are at least four cases in which courts have refused the

government’s request for firewall counsel where the defense has declined to waive the

requirements of Rule 12.2. See United States v. Roof, No. 15-472 (D.S.C. July 19, 2016)

(“Because Defendant has not agreed to waive the sealing requirements of Rule

12.2(c)(2), the Court will not authorize the appointment of firewall counsel to receive

the results of mental health examinations conducted pursuant to Rule 12.2 before

trial.”); United States v. Ciancia, No. 13-cr-00902 (C.D. Cal. May 13, 2015) (denying

government request for firewall counsel where defendant objects to procedure); United

States v. Richardson, No. 08-CR-0139 (N.D. Ga. July 12, 2010) (same); United States v.

O’Reilly, No. 05-80025, (E.D. Mich. February 19, 2010) (vacating order appointing

firewall counsel where defendant withdrew his earlier motion for the appointment and

requested alternative procedure).

       The majority position is the correct one, because district courts are not free to

simply ignore the requirements of Rule 12.2 as the government urges this Court to do.

The Federal Rules of Criminal Procedure are promulgated by the United States




1
 Somewhat ironically, the court in Watts II based its decision to appoint firewall counsel of the
defendant’s objection almost entirely upon the opinion of the district court in United States v.
Wilson, 493 F. Supp. 2d 348 (E.D.N.Y. 2006). See Watts II, at 5-7. But Wilson was a case in which
the defendant consented to the use of firewall counsel. Id. at 357-58 (“Both sides are in
agreement that a firewalled AUSA must be appointed in this case to oversee the Government’s
mental condition mitigation rebuttal case in the time before the penalty phase begins.”).
                                                4
       2:17-cr-20037-JES-JEH # 198         Page 5 of 26



Supreme Court and approved by Congress pursuant to the Rules Enabling Act, 28

U.S.C. § 2072. Rule 1 of the Rules themselves plainly states that “[t]hese Rules govern

the procedure in all criminal proceedings.” Addressing Fed. R. Crim. P. 52, the Supreme

Court held in Bank of Nova Scotia v. United States, 487 U.S. 250 (1988), that the rule is “in

every pertinent respect, as binding as any statute duly enacted by Congress, and federal

courts have no more discretion to disregard the Rule’s mandate than they do to

disregard constitutional or statutory provisions. See also United States v. Whitted, 454

F.2d 642 (8th Cir. 1972) (holding that “[t]he Federal Rules of Criminal Procedure set

forth the procedures to be followed by the District Court in conducting criminal trials.

They have the force and effect of law and are binding on the lower federal courts.”).

       As is clear from his Motion, Mr. Christensen declines to waive the requirements

of Rule 12.2(c)(2). The Court is therefore required to deny the government’s request for

the appointment of firewall counsel.

III.   The Government Should be Required to Disclose the Identity of its Expert,
       His or Her Qualifications, the Referral Question Posed and Any Tests that the
       Expert Proposes to Administer Prior to Conducting its Rebuttal Evaluation.

       At the hearing on December 14, 2018, the government appeared to concede that

Mr. Christensen’s request for prior notice of the scope of its proposed rebuttal exam

should be granted. (12/14/18 Tr. at 106) (“I suppose that’s fine, Your Honor.”). In its

Response, however, the government argued that it should not be required to provide

any notice whatsoever. (R. 180 at 4-5.) Such a position is flatly inconsistent with the



                                              5
       2:17-cr-20037-JES-JEH # 198           Page 6 of 26



requirements of the 5th and 6th Amendments as well as at odds with the overwhelming

majority of district courts that have considered these issues.

       As set forth in the Motion, (R. 162 at 2, 14-21), Mr. Christensen requests that the

Court direct the government to provide him with notice of the name of its expert, his or

her qualifications, the referral question that he or she is directed to answer and the tests

he or she proposes to give, at least two weeks in advance of the evaluation. As to the

identity of the expert, the Supreme Court held in Smith that the “biases and

predilections” of “the particular psychiatrist” selected by the government are part of the

information that must be provided to counsel ahead of the examination in order to

allow counsel to perform their constitutional duty under the 6th Amendment to advise

the client whether to submit to the procedure. Smith, 451 U.S. at 471.

       The government states in its Response that: “Fairness dictates that the defendant

and the United States should learn the identity of each other’s experts at the same time –

when they exchange the experts’ reports.” (R. 180 at 5.) But this contention ignores the

indisputable fact that Mr. Christensen has constitutional rights that are directly

implicated by the government’s request to evaluate him, and those rights must be

protected in the manner prescribed by the Supreme Court.2




2
 In fact, by the end of its Response the government abandons even this position and asks the
Court to take the even more extreme and constitutionally indefensible step of ordering Mr.
Christensen to disclose the identities of his experts - together with their results, reports, raw
data, notes and any documents and records relied upon - before the government’s expert even
conducts his or her evaluation. (R. 180 at 27.)
                                                6
       2:17-cr-20037-JES-JEH # 198         Page 7 of 26



       Another reason to require advance disclosure of the identity of the government

expert, in addition to the fact that it is required by the 6th Amendment, is the

government’s use of the plural “experts” throughout its Response, implying that it

plans to have Mr. Christensen evaluated multiple times by multiple experts. In fact, the

government should be limited to one evaluation by one rebuttal expert, in the absence

of a showing that additional experts are necessary and not simply duplicative of those

already hired. See United States v. Fell, 372 F. Supp. 2d 753, 761 (D. Vt. 2005) (“Rule 12.2

gives the government the ability to select one expert, not three”). The Court should

therefore require the government to disclose the identity of its proposed expert(s) in

order to provide Mr. Christensen with an opportunity to object to any impermissible

duplicative examinations.

       As to the expert’s qualifications and the tests that he or she proposes to give,

undersigned counsel’s research has uncovered no case in which a district court has

declined a defense request to receive this information prior to a court-ordered rebuttal

examination. Again, defense counsel are required under the Sixth Amendment to

provide their client with meaningful advice regarding whether or not to submit to the

evaluation. Smith, 451 U.S. at 471. Unless they are in possession of information

regarding what the examination will entail, it is impossible for defense counsel to

perform that constitutionally mandated function. Mr. Christensen should also be given

the opportunity to object to any tests that are outside the scope of the defense experts’

evaluations or otherwise inappropriate.

                                              7
       2:17-cr-20037-JES-JEH # 198         Page 8 of 26



       The same is true with respect to the referral question that the government asks its

expert to answer. The referral question is the starting point for any forensic evaluation

and is a shorthand way of defining the scope of the examination and the information it

will be designed to yield. Advance notice of the referral question will similarly facilitate

timely objections to any impermissible areas of inquiry and meaningful advice to Mr.

Christensen.

       Requiring these disclosures in advance will not only protect Mr. Christensen’s

constitutional rights, it will also serve interests such as judicial economy and efficiency.

If the government’s expert is given carte blanche to question and test Mr. Christensen in

whatever manner he or she chooses, and the expert thereafter conducts an improper

examination, neither party would become aware of the problem until the expert’s report

is unsealed at the conclusion of the guilt phase as required by Rule 12.2(c)(2). If the

expert’s testimony is then required to be excluded, as has indeed occurred in the past,

see United States v. Richardson, No. 08-CR-139 (N.D. Ga. April 18, 2012) (excluding

testimony of government’s expert Michael Welner due to improprieties in manner in

which evaluation was procured and conducted), the result would be significant delay of

the penalty phase. Even just the necessity of litigating whether the testimony should be

excluded would likely result in significant delay, as evidentiary hearings would be

required as they were in Richardson. Id. As the Court noted at the December 14, 2018,

hearing, some issues regarding the admissibility of the government’s evidence may

arise after its report in unsealed even if the requested disclosures are ordered. However,

                                             8
       2:17-cr-20037-JES-JEH # 198         Page 9 of 26



ordering the government to provide information in advance will significantly reduce

the number and significance of any issues that may arise at that juncture.

IV.    The Scope of the Government’s Evaluation Must be Limited to That Which is
       Appropriate to Rebut Mr. Christensen’s Mental Health Evidence.

       As to the permissible scope of examination itself, some of the issues cannot be

addressed by the defense or the Court until the government provides the necessary

notice but, as noted in the Motion, (R. 162 at 21-25), there are some limits that should be

imposed no matter what the government proposes. The government’s position is that

its examination should be free from any limitations whatsoever, and that Mr.

Christensen should be limited to raising objections to the government’s evidence after

the fact. (R. 180 at 4-5.) Once again, this argument falls afoul of the constitutional

restrictions placed upon government rebuttal evaluations and the conclusions of the

vast majority of district courts.

       1.     The caselaw limiting the scope of the government’s rebuttal evaluation
              is not limited to cases involving intellectual disability determinations.

       As set forth in the Motion, the scope of the government’s examination must be

limited to proper rebuttal of the issue that the defense has put into play. At the

December 14, 2018, hearing the government asserted that all of the cases Mr.

Christensen cited in his Motion as authority for the proposition that a government

rebuttal evaluation must be appropriately limited in scope are cases involving

intellectual disability determinations. (12/14/18 Tr. at 95-96.) That is obviously not the

case. Mr. Christensen discussed the law governing the scope of rebuttal evaluations in

                                              9
       2:17-cr-20037-JES-JEH # 198           Page 10 of 26



Section III of the Motion, (R. 162 at 6-7), wherein he cited Kansas v. Cheever, 134 S. Ct.

596, 601 (2013), and Buchanan v. Kentucky, 483 U.S. 402, 423-24 (1987), in which the

Supreme Court restricted the scope of all government evaluations of defendants to that

which is appropriate for “the limited purpose of rebutting the defendant’s evidence.”

Neither of those cases involved intellectual disability. Nor did Powell v. Texas, 492 U.S.

680, 685-86 (1989) (per curiam), also cited in Section III, in which the Court held that the

scope of the waiver of Fifth Amendment rights with respect to a government mental

evaluation is limited in the same way that the scope of cross examination is limited

when a defendant takes the stand at trial – i.e., it is limited to matters that the defendant

himself has put in issue. See Brown v. United States, 356 U.S. 148, 156 (1958).3

       Mr. Christensen also discussed relevant caselaw on the question of appropriate

scope in Section VI.3. of the Motion, (R. 162 at 19), wherein he cited United States v.

Taylor, 320 F. Supp. 2d 790, 791 (N.D. Ind. 2004), a case in which the court precluded the

government from administering tests that were irrelevant to the defense mental health

evidence which concerned substance abuse, and in Section VII, (R. 162 at 21-24),

wherein he cited United States v. Johnson, 383 F. Supp. 2d 1145 (N.D. Iowa 2005)

(precluding questioning of the defendant regarding the crime in case involving

unspecified mental condition evidence for mitigation at penalty phase); United States v.

Sampson, 335 F. Supp. 2d 166 (D. Mass. 2004) (precluding questioning regarding


3 The government in fact acknowledges in its Response that this is the correct analysis, (R. 180 at
9 n.2), but then argues that the principle places no restrictions on what a government rebuttal
evaluator may do. This is a non sequitur.
                                                10
       2:17-cr-20037-JES-JEH # 198             Page 11 of 26



aggravating factors in case that did not involve intellectual disability); United States v.

Basham, No. 02-cr-992 (D.S.C. January 8, 2004) (no issue regarding intellectual disability

noted); and United States v. Williams, 731 F. Supp. 2d 1012, 1019 (D. Haw. 2010) (noting

that mental condition at issue was borderline intellectual functioning).4

       2.      None of the cases cited by the government supports its claim that its
               evaluation should be unlimited in scope.

       None of the cases that that the government relies on in its Response, (R. 180 at 8-

12), support its position that neither the scope of the evaluation its expert may conduct

nor the tests the expert may administers may be limited in any way. First, undersigned

counsel struggle to understand the government’s assertion that “[t]he Supreme Court

recently addressed this issue in Kansas v. Cheever, 134 S. Ct. 596, 598 (2013).” (R. 180 at

8.) As may be gleaned from the language of the opinion quoted in the Response, none of

which has anything to do with the scope of a government rebuttal examination, id. at 8-

10, the Court did nothing of the sort.

       Rather, the Court merely reaffirmed and applied the rule of Buchanan that, when

a defendant places his mental state at issue, the government may present psychiatric

evidence in rebuttal. Cheever, 134 S. Ct. at 601. The principal question before the Court

was whether the lower court correctly held that voluntary intoxication, which was the

mental state defense that the defendant raised, does not constitute the type of mental



4
 Indeed, it is the cases that the government cites, (R. 180 at 10-11), that are intellectual disability
cases. See United States v. Wilson, 920 F. Supp. 2d 287 (E.D.N.Y. 2012) and United States v. Hardy,
644 F. Supp. 2d 749 (E.D. La. 2008).
                                                  11
       2:17-cr-20037-JES-JEH # 198         Page 12 of 26



state that triggers the government’s right to rebuttal under Buchanan. Cheever, 134 S. Ct.

at 600 (citing State v. Cheever, 284 P. 3d 1007, 1023 (Kan. 2012)). The lower court was

incorrect, the Court held, and its judgment was accordingly vacated. Id. at 602-03.

       Although not mentioned in the government’s Response, there was a second

question raised by the defendant before the Court, and that was his claim that the

rebuttal testimony that was presented exceeded the permissible scope under the Fifth

Amendment. Id. at 603. The Kansas Supreme Court had failed to address that question,

however, and so the Court declined to reach it, instead remanding the case to the state

courts. Id. In so doing, however, the Court reiterated its prior holdings that “testimony

based on a court-ordered psychiatric evaluation is admissible only for a ‘limited

rebuttal purpose,’” id. (quoting Buchanan, 483 U.S. at 424), and that “’nothing’ in our

precedents ‘suggests that a defendant opens the door to the admission of psychiatric

evidence on future dangerousness by raising an insanity defense at the guilt stage of the

trial,’ id. (quoting Powell, 492 U.S. at 685-86 n.3). In no sense, therefore, can the opinion

in Cheever be read as supporting the government’s argument that there can be no limits

placed upon the scope of its rebuttal evaluation; quite the opposite is true.

       The remaining three cases upon which the government relies similarly fail to

support its position. The government asserts that United States v. Wilson, 920 F. Supp. 2d

287, 298 (E.D.N.Y. 2012), stands for the proposition that “any perceived flaws in the

examiner’s choice of tests” should be “addressed in cross examination or briefing to the

court after the examination,” implying that the district court in that case gave the

                                              12
       2:17-cr-20037-JES-JEH # 198        Page 13 of 26



government carte blanche to do whatever it wanted without notice to the defense. (R.

180 at 11.) That is not what happened. First, the court had already required the

government to disclose in advance the names and qualifications of its experts and the

tests that they proposed to administer, exactly as we are asking this Court to do. Id. at

291. Based on those disclosures, the defense raised a series of specific objections to the

government’s proposals that the court carefully considered then decided on the merits.

Id. at 297-304.

       For example, the defense objected to the government’s expert’s proposal to

administer two adaptive behavior testing instruments to the defendant himself on the

grounds of unreliability. Id. at 297-300. The court reviewed the scientific literature and

concluded that, while the psychological community uniformly cautioned against

placing too much reliance on the results of using the tests in that manner, it could not

find that the results would be completely irrelevant. Id. Therefore, the court reasoned, in

that instance the defendant’s rights would be fully protected by allowing the tests to be

performed and then permitting the parties to litigate how much weight the results

should be accorded. Id. at 300.

       The defense also objected to an interview of the client by the government’s

forensic psychiatrist, who was not an expert on intellectual disability. Id. at 301. Again,

the court carefully reviewed the matter and eventually concluded that the defense had

made an insufficient showing that the examination could not be a legitimate part of an

intellectual disability assessment. Id. The court therefore allowed the interview subject

                                             13
       2:17-cr-20037-JES-JEH # 198         Page 14 of 26



to later challenge. Id. Nothing about these rulings, or the opinion as a whole, supports

the argument that the government should be given unlimited access to Mr. Christensen

and the defense restricted to objecting to the appropriateness of the examination after

the fact.

       Similarly, in United States v. Hardy, 644 F. Supp. 2d 749, 750 (E.D. La. 2008), which

also involved a pre-trial intellectual disability determination, the court specifically

ordered at the outset that the government’s testing and questioning of the defendant be

limited to only that which was relevant to the diagnosis of intellectual disability.

It declined to further restrict the scope of the evaluation because it found that it was not

in a position to determine what lines of inquiry would be appropriate, id. at 751,

meaning that the defense had failed to provide the court with sufficient information to

rule on those issues. Indeed, the only restrictions upon the scope of the evaluation

requested by the defense were “questions about the crime, allegations of remorse or the

lack thereof, or about testimony or evidence concerning the crime or the alleged

unproven aggravators,” and the request was supported only by counsel’s bare assertion

that “none [of these lines of inquiry] have any bearing on the question of mental

retardation.” Id. at 751. Unsurprisingly, such a slim reed failed to persuade the court

that it should grant the defendant’s request. And so, once again, the case offers no

support for the proposition that the government should be permitted to perform any

type of testing or questioning of Mr. Christensen that it chooses.



                                             14
      2:17-cr-20037-JES-JEH # 198         Page 15 of 26



       Finally, the government relies on dicta in United States v. Troya, 733 F. 3d 1125

(11th Cir. 2013), in support of its argument. The 11th Circuit did note in its opinion that

the trial court had declined a defense request to limit the government’s evaluation to an

IQ test, made based on the representation that the defense presentation would be so

limited. Id. at 1139. However, that fact was irrelevant to the court’s decision because the

actual defense evidence presented at trial went far beyond that limited issue and

legitimately opened the door to the entirety of the government’s evaluation. Id. at 1139-

40.

       Moreover, the question of the scope of the government’s evaluation was so

poorly litigated at trial as to render the district court’s “ruling” meaningless. An

examination of the docket and pertinent documents in the case reveals that the defense

filed no pleadings seeking the limit the examination, see United States v. Sanchez, No. 06-

cr-80171, and only raised the issue orally during a hearing on another issue, see Exhibit 1

– Excerpt of Transcript. During that hearing, the following transpired:

              DEFENSE COUNSEL: Judge, that brings up another issue we haven’t
       touched upon, the type of testing that ought to be done here. The only testing we
       intend to introduce results on bears on our client’s I.Q. The Government keeps
       alluding to the tests we want done.

              THE COURT: I think they are talking about the tests they want done.

             DEFENSE COUNSEL: It should be simply I.Q. testing to rebut or
       cooperate [sic] our testing, not a broad psychological investigation . . .




                                             15
         2:17-cr-20037-JES-JEH # 198        Page 16 of 26



                 THE COURT: I am not prepared to deal with that at this point. I am going
          to allow the testing previously indicated in my order.5

Id. This exchange constituted the sum and substance of the discussion regarding the

scope of the government’s evaluation. The dicta in the 11th Circuit’s subsequent

opinion should therefore be given no weight by this Court.

         3.     The Court should adopt the analysis of the district court in United
                States v. Williams and reject the government’s attempt to obtain a
                wide-ranging evaluation of Mr. Christensen that is far outside of that
                which is necessary and appropriate for rebuttal.

         In its Response, the government argues that it is entitled to “a full psychological

and/or psychiatric examination” of Mr. Christensen that is “extensive” and “includes

testing to determine if another diagnosis is more clinically appropriate.” (R. 180 at 8,

11.) Indeed, the government proposes to assess Mr. Christensen to determine whether

he meets full diagnostic criteria for every single differential diagnosis for every

Schizophrenia Spectrum or Other Psychotic Disorder, asserting that such a process is

“the clinical standard,” and “the clinical standard for mental health diagnosis is far

more nuanced that simply asking does Defendant have this disorder, yes or no.” Id. at

12-17.

         First, even if the government’s expert were charged with conducting a complete

and thorough examination of all aspects of Mr. Christensen’s mental condition without

regard to the findings of the defense experts, the medical process of differential



5
 A review of the court’s order reveals that it says nothing about the scope of the government’s
rebuttal examinations. See Exhibit 2 (11/26/2008 Order).
                                               16
       2:17-cr-20037-JES-JEH # 198             Page 17 of 26



diagnosis in psychiatry is not what the government represents it to be. If an expert were

to literally go through every single diagnostic criterion for every single other possible

diagnosis, the evaluation would take an utterly unreasonable and unworkable amount

of time.6 Rather, psychiatrists – and psychologists – undergo many years of specialized

training to enable to them to identify salient symptoms in their patients and to

understand the significance of patterns of symptoms and behavior, which enables them

to arrive at an appropriate diagnosis while efficiently considering other possible causes

for the patient’s presentation. As the Court has no doubt observed, when a clinician

prepares a report of his or her diagnostic conclusions it assuredly does not include an

assessment of the presence of every diagnostic criterion for every potential alternative

diagnosis that he or she has ruled out.

       More importantly, conducting a from-the-ground-up, comprehensive

examination of every possible aspect of Mr. Christensen’s mental condition is not the job

of the government rebuttal expert. As set forth extensively above and in the Motion,

constitutional mandates permit the expert only to examine a defendant for an

appropriately limited rebuttal purpose. The government expert’s sole remit is to




6
 Mr. Christensen of course acknowledges that his 12.2 Notice indicates that his mental health
evidence ultimately may encompass one or more of a range of diagnoses, rather than specifying
one specific disorder. Due to the deadline imposed for filing the 12.2 Notice and the extensive
amount of investigative work that had to be accomplished before appropriate experts could
even be identified, see (R. 129), as well as the difficulty in identifying qualified experts willing to
take on the case once the appropriate specialties had been identified, the defense experts are still
in the early stages of the evaluation process and were thus not in a position to provide any
further diagnostic specificity than that specified in the Notice.
                                                  17
         2:17-cr-20037-JES-JEH # 198       Page 18 of 26



determine whether or not Mr. Christensen suffers from a Schizophrenia Spectrum or

Other Psychotic Disorder. If he or she answers that question in the negative or in the

positive, their function is fulfilled. Whether the expert harbors suspicions that some

other disorder may be present is irrelevant, for Mr. Christensen has made no claim that

he suffers from another disorder and no such matter has been put in issue. Such

information is therefore beyond the government’s reach under the Fifth Amendment.

         The District Court of Hawaii was presented with the same argument the

government makes here in Williams, 731 F. Supp. 2d at 1018-20, and it flatly rejected it.

As here, the government argued that it could not be limited to testing and evaluating

the defendant in order to determine whether or not the diagnosis rendered by the

defense experts – in that case, borderline intellectual functioning – was present. Id. at

1017. Rather, it asserted, its experts must be allowed to examine the defendant “in order

to ascertain, and later testify to, any other possible motive, condition, or disease that

may have caused” the crime. Id.

         Mindful of the constitutional restrictions placed upon government rebuttal

mental health evaluations, the district court declined to grant the virtually unlimited

evaluation that the government sought. Noting that, as here, the government had

pointed to “no case law holding that a defendant’s decision to raise a mental status

defense opens the door to allow the prosecution to assert diagnoses or defects other

than to rebut those specifically placed at issue by the defendant,” id. at 1019, the court

wrote:

                                             18
      2:17-cr-20037-JES-JEH # 198         Page 19 of 26



       The Court generally agrees with the Government and its experts that in
       order to properly prepare a mental diagnosis regarding why Defendant
       allegedly committed the crime, the Government’s experts need to
       determine from a neutral viewpoint not only whether Defendant suffers
       from [borderline intellectual functioning] but also whether there is any
       possible alternative diagnosis for explaining why Defendant allegedly
       committed the acts as charged in the . . . Indictment. However, preparing
       a mental diagnosis as to why Defendant committed the alleged acts
       exceeds the scope of the government’s experts’ role in this case. Here, the
       Government’s experts are limited to rebutting the Defendant’s mental
       status evidence, not ascertaining another possible motive for Defendant’s
       actions.

Id. at 1017 (emphasis in original).

       In its Response, and at the December 14, 2018, hearing, the government asserts

that the decision in Williams is somehow undermined by the Supreme Court’s

subsequent opinion in Cheever. (R. 180 at 11); (12/14/Hrg. Tr. at 98-99). In fact, the

opposite is true – to the extent they cover the same ground – and, as set forth above,

they cover very little of the same ground - the Cheever opinion completely supports the

conclusion in Williams that the scope of the government’s evaluation must be limited to

appropriate rebuttal. This Court should adopt the same reasoning and reject the

government’s legally unsupported and constitutionally indefensible position.

V.     One Member of the Defense Team Should be Permitted to be Present During
       the Government’s Rebuttal Examination of Mr. Christensen.

       In its Response, the government incorrectly characterizes Mr. Christensen’s

request that one member of the defense team be permitted to be present during the

government’s examination as an assertion that the Sixth Amendment requires counsel’s

presence. (R. 180 at 17.) Mr. Christensen made no such claim, and readily acknowledges

                                             19
      2:17-cr-20037-JES-JEH # 198         Page 20 of 26



that allowing a team member to be present is not a constitutional requirement. It is,

however, certainly within the court’s discretion to grant the request and we respectfully

submit that such an order is particularly appropriate in this case given the high stakes

nature of the examination and the fact that there are a number of topics that the

government agrees its expert may not inquire into. See (R. 162 at 21-25.) The presence of

defense counsel would ensure those limits are adhered to.

       The government additionally claims that allowing counsel to be present would

“violate the clinical standard and irreparably disrupt the examination.” (R. 180 at 18.)

The government cites no scientific or medical support for its contention and, in fact, the

relevant psychological and psychiatric professional organizations recognize that there

are occasions when it is appropriate for a third party to be present during an

examination and have said so in white papers and practice guidelines. See, e.g.,

American Psychological Association, Statement on Third Party Observers in Psychological

Testing and Assessment: A Framework for Decision Making (APA 2007) (noting that, while

there are countervailing considerations, “the psychologist may conclude that the

assessment can be conducted with an observer in a way that would neither impair the

validity or fairness of the evaluation and findings nor raise ethical or legal problems.”).

       Additionally, the government’s concern that Mr. Christensen’s “eyes [will] move

back and forth between the doctor and his attorney” during the evaluation, (R. 180 at

18), is easily remedied by requiring that counsel sit behind Mr. Christensen, out of his

line of sight, and remain completely silent unless a problem arises that necessitates a

                                            20
       2:17-cr-20037-JES-JEH # 198         Page 21 of 26



brief statement. Counsel envisage the latter being necessary only if the examiner were

to ask a question designed to elicit information that the Court has previously ruled the

government may not gather.

VI.    The Government May Not Discover Privileged Materials From Defense
       Counsel’s Files in the Form of the Opinions and Reports of Non-Testifying
       Experts.

       The government’s request for access to privileged defense work product and

protected attorney-client communications, in the form of the identities and reports of

experts that Mr. Christensen has retained but will not call to testify, (R. 180 at 23-26),

should be denied. As an initial matter, the request is predicated upon the assumption

that the Court will appoint firewall counsel to receive these materials. Id. at 21. As set

forth above, see Section II, infra, the Court is constrained to deny the request for firewall

counsel. Accordingly, the government is no more entitled to these materials at this

juncture than it is entitled to receive Rule 16 discovery regarding the defense penalty

phase mental health evidence prior to Mr. Christensen’s reaffirmance of his intent to

offer that evidence following the conclusion of the guilt phase of the trial. See, e.g.,

United States v. O’Reilly, No. 05-cr-80025 (E.D. Mich. May 10, 2010) (noting that Rule

“12.2(c) limits the timing of Rule 16(b) disclosures in death penalty cases” and

government may therefore request these materials only after defendant “is convicted of

a capital charge, confirms his intent to introduce expert mental health testimony at the

penalty phase, and does not withdraw his confirmation 48 hours after he receives the

Government’s rebuttal expert reports”).

                                              21
       2:17-cr-20037-JES-JEH # 198          Page 22 of 26



       More to the point, however, the government is never entitled to discover the

reports or opinions of non-testifying experts retained by the defense. Such materials are

fully exempt from disclosure under the work product doctrine. See generally Hickman v.

Taylor, 329 U.S. 495 (1947). Additionally, to the extent that the materials are based on

communications between a client and a member of his defense team such as a non-

testifying expert, they are further protected by attorney-client privilege. The

government is not even entitled to the material it seeks in a civil dispute over money.

See Fed. R. Civ. P. 26(b)(4)(D) (“ordinarily a party may not . . . discover facts known or

opinions held by an expert who has been retained or specially employed by another

party in anticipation of litigation or to prepare for trial and who is not expected to be

called as a witness at trial). Especially in a high stakes case such as this, the Fifth

Amendment protects a defendant from being forced to help the government convict

him or sentence him to death.

       The only authority cited by the government in support of its argument is

Pawlyk v. Wood, 248 F.3d 815 (9th Cir. 2001), a habeas case in which a divided panel

rendered an opinion that can only be described as an extreme outlier, followed by no

other circuit court of appeal before or since. No other court has ever sanctioned

allowing the government to reach into defense counsel’s files and help themselves to

any confidential materials and reports they may find there, even though the defense has

no intention of presenting the evidence in any fashion at trial.



                                              22
        2:17-cr-20037-JES-JEH # 198           Page 23 of 26



        The court’s rather tortured analysis in Pawlyk centers around a defendant’s due

process right to the assistance of a mental health professional at government expense

where reasonably necessary for his defense. Id. at 821-28. Although it made mention of

the Fifth Amendment, id. at 825, the court devoted no consideration to the stark

differences between the use in rebuttal of defense-generated reports already in the

government’s legitimate possession, as was sanctioned in Buchanan and Smith, and the

far more intrusive and constitutionally significant - and unprecedented - step of

requiring the defense to turn over work product that the government has no right to

see.7

        In effect, what the government is asking this Court to do is impose a non-existent

obligation on Mr. Christensen to disclose information akin to the government’s

obligation to disclosure exculpatory information to a criminal defendant under Brady v.

Maryland, 373 U.S. 83 (1963), minus the requirements that the information be both

helpful to the government and material. Our system of criminal justice simply does not

work that way.




7
 While the logical basis for the court’s decision is frankly difficult to fully discern, it certainly
did not, as the government asserts, ground its decision on the fact that an expert appointed for
an indigent defendant at government expense is required to disclose his report to the factfinder.
(R. 180 at 24); (12/14/18 Hrg. Tr. at 109.) First, the expert at issue in Pawlyk was hired privately
by the defense and not paid for with public funds. Id. at 820. Second, as the court expressly
noted in its opinion, a requirement that a government-funded defense expert automatically
disclose his report to the court regardless of defense objection renders the appointment of the
expert insufficient to satisfy the constitutional requirement that a defendant receive the services
of an independent expert to assist him in his defense. Id. at 824 (citing Smith v. McCormick, 914
F.2d 1153, 1158-59 (9th Cir. 1990)).
                                                 23
       2:17-cr-20037-JES-JEH # 198        Page 24 of 26



VII.   The Government May Not Subpoena Mr. Christensen’s Mental Health
       Records.

       The final issue is the propriety of the government’s request that it be permitted to

subpoena Mr. Christensen’s mental health treatment records from the University of

Wisconsin, the University of Illinois and the Macon County Jail, whom it believes may

have treated Mr. Christensen in the past. (R. 180 at 26.) Without citation to a single

authority, the government asserts that, by providing notice under R. 12.2(b)(2), Mr.

Christensen “has waived any privileges he might have” with respect to the records

sought. Id. The request must be denied.

       Firstly, once again this request is predicated upon the assumption that the Court

will appoint firewall counsel to receive these materials; the government makes no claim

that it could receive these records themselves under any circumstances. Id. at 26.

However, the Court is constrained to deny the request for firewall counsel, and it

should summarily deny this request also.

       Furthermore, any records of mental health treatment received by Mr.

Christensen in the past are protected from disclosure by the psychotherapist-patient

privilege embodied in Fed. R. Evid. 501. See Jaffe v. Redmond, 518 U.S. 1, 15-16 (1996)

(holding that confidential communications between a licensed psychotherapist,

psychiatrist, psychologist or social worker and her patient are protected from

compelled disclosure under Fed. R. Evid. 501”). Mr. Christensen has not, and does not,

waive his privilege, either expressly or constructively by filing 12.2 Notice of a

provisional intent to offer mental health evidence at the penalty phase of his trial.
                                             24
      2:17-cr-20037-JES-JEH # 198         Page 25 of 26



Should he decide to rely upon evidence of past mental health treatment himself such

evidence may, at the conclusion of the guilt phase, become discoverable under Rules

12.2. and 16. In the meantime, the government is not permitted to make an end run

around the requirements of those Rules by issuing subpoenas for protected information.

       Mr. Christensen also notes that the government has made no showing

whatsoever that the records sought even exist, much less contain information that is

relevant and probative on the issues for which the government requests them. Cf.

Northwestern Memorial Hospital v. Ashcroft, 362 F.3d 923 (7th Cir. 2004) (affirming denial

of subpoena duces tecum inter alia because government made no showing that the

records sought contained anything of probative value); Dietrich v. Smith, 701 F.3d 1192,

1196 (7th Cir. 2012) (noting that a criminal defendant is not entitled to even an in

camera review by the court of confidential records absent a plausible showing that the

records contain material evidence). As such, the government’s request is a

quintessential fishing expedition and should be denied on that ground, also.




                                            25
      2:17-cr-20037-JES-JEH # 198        Page 26 of 26



      Respectfully submitted,

             /s/Elisabeth R. Pollock                    /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on January 4, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            26
